Title: To Alexander Hamilton from Francis Corbin, [20 July 1794]
From: Corbin, Francis
To: Hamilton, Alexander



[Buckingham, Virginia, July 20, 1794]
Dear Sir

An absence from home of three Weeks has prevented me from returning an earlier answer to your favor of the 17th: of June.
I feel myself under many obligations to you for your attention to my Request in favor of Mr. George Turner, because it proves that you have done me the justice to impute my Recommendation of him to the proper motives—not less to a Wish to serve the public than to serve him.
The vacant Collectorship on the Rappahannock was so judiciously filled, in every point of view, as to leave me no Cause whatever of Regret for the failure of my application. But I cannot help regretting, on every Account, that Mr. Turner’s local situation will not permit me to avail myself of your friendly intimation, with respect to a probable vacancy on another River.
Be assured, however, My Dear Sir, that we are impressed as we ought to be, & both bend under the weight of your goodness. Calumny and misrepresentation are the only Weapons made use of by the faction of Virginia. By a dexterous management of these they have brought into popular disrepute, and even into popular odium some of the Wisest and best characters in the U. States.
Men of more than common discernment have been seduced by their Artifices, and the Voice of Truth has been silenced by the Noise of Falsehood.
The temporary ascendancy which the latter has acquired over the former is owing to Fear and ignorance. To a fear of incurring unpopularity by defending those who have been rendered unpopular, and to a want of Sufficient Information to undertake and support their defence. Fortified with Facts, One bold Advocate for Truth might not despair however, in the course of a Single Session of our Legislature, of baffling the shallow pretences of Calumny and the Party.
If, by a Zeal in the Cause of Virtue and Talents, apportioned to the violence and virulence with which they are attacked, it could be brought within the compass of my feeble exertions to become this Advocate, I would cheerfully undertake the Task.
Untill the Phalanx, into which the Faction is embodied, be broken, this unhappy state can never expect to see itself represented, as it might be, in Congress.
War is waged by this Faction agt. Every Candidate who possesses the Union of Requisites. Independent Fortune, independent principles—Talents and integrity are denounced as Badges of Aristocracy; but if you add to these good manners and a decent appearance, his political Death is decreed without the benefit of a Hearing. In short, with a few Exceptions every thing that appertains to the character of a gentleman is ostracised. That yourself and Mr. Jay should be no Favorites in Virginia then is not to be wondered at.
But all those, whose good opinion is worth your Acceptance, entertain for you both the same veneration and Esteem, and hear the aspersions of your Enemies with the same indignation that I do who, after the closest Examination and the purest Conviction, can conscientiously subscribe with Every Sentiment of Sincerity and Regard.
Dear Sir,   Your Most faithful   and Obt. Servt.

Francis Corbin
BuckinghamMiddlinnVirginiaJuly 20th. 1794

